DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Election/Restrictions
	Claims 3-4, 6-7, 10-11, 18-20 remains withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “central seat” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8-9, 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “removing the stem from the central seat of the male element; and after the stem has been removed from the central seat, collapsing the male element and extracting the collapsed male element from the formed closure member, wherein the formed closure member is configured to be applied on a neck of a container to be closed or on a closure body.” Examiner notes that the specification is silent to the 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 20190001390) in view of Gere (US 3581456).
Regarding claim 1, Dick discloses a method of forming a neck of a bottle (Fig. 20-24: 34) with thread (36), the method comprising:  providing a support member (64 i.e. die) comprising a male element (64 is male element fitted inside the bottleneck) having a central seat (64 has opening in the center) and an outer support surface (see Fig. 24: outer surface), the support member comprising a stem (14) placed inside the central seat of the male element; providing a member comprising a first member (member that becomes the neck of the bottle) made of electrically conductive material ([0055-0056] EMF to form the thread. Therefore the member is electrically conductive material), - positioning ([0036] & Fig. 22: positioning the workpiece between the inductor coil and the die i.e. support member) the member on the support member, - applying a magnetic field ([0055-0056] EMF &Fig. 22) on the member to deform at least a portion of the neck of the bottle around the support member to form a thread, - removing the stem (14) from the central seat of the male element; and after the stem has been removed from the central seat, collapsing the male element and extracting the collapsed male element from the formed closure member (examiner notes that this is inherent. See Fig. 22-24: if 14 is not removed and 64 is not collapsed, the bottleneck would be damaged while removing the parts after forming the thread), wherein the formed bottleneck is configured to be fitted with a closure member ([0055], [0067] secure the closure i.e. cap).
Although Dick discloses the method as claimed for forming a bottle, Dick fails to disclose a method of forming a closure member.
Gere teaches a method for forming a closure member (Column 1, Lines 61 -66; Figure 4, Item 13), the method comprising: - providing a support member (17) with an outer support surface (Column 1, Lines 61 - 66; Figure 1, Item 17), - providing a member comprising a first member 11 made of electrically conductive material (Column 1 Lines 66 - 69), wherein the first member comprises a first tubular sleeve extending along a longitudinal direction (Figure 1, item 11 shows sidewalls extending downward which is considered the tubular sleeve. The sidewalls extend in an interpreted longitudinal direction) between a first top end (Figure 1, Item 11 has a surface connecting the two sidewalls, this surface is the first top end) and a first bottom end (Figure 1, Item 11, the tips of the sidewalls farthest from the first top end are the first bottom end), - positioning the member on the support member (Figure 2), - applying a magnetic field on the member to deform at least a portion of the first tubular sleeve around the support member to form a closure member (Column 2, Lines 3 - 8) having threads (19).
Since both references are concerned with shaping threads on a cup shaped workpiece by EMF, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of EMF forming the threads of a bottle of Dick to form a cap with threads as taught by Gere. Applying a known technique of forming the thread using EMF to form a similar product i.e. cap to yield predictable results is obvious. See MPEP 2142 Section I (D). And therefore, modified Dick would remove the cap from the 
Regarding claim 2, Dick in view of Gere teaches the method of claim 1, modified Dick teaches wherein: - a first annular gap (examiner notes that the workpiece not formed on the support surface would have a gap between the sleeve and the support surface as shown in Fig. 2 of Gere) is defined between the first tubular sleeve and the outer support surface, and wherein the at least the portion of the first tubular sleeve is deformed directly against the support member so that the deformed portion of the first tubular sleeve is shaped as the outer surface (see Fig. 22, Dick) of the support member.  
Regarding claim 8, Dick in view of Gere teaches the method of claim 1. Dick further discloses as a non-limiting example, the sheet material thickness is 0.009” -0.030” thick [0070-0076] for imparting EMF features.
Modified Dick fails to specifically disclose wherein: the first member is made of sheet material with thickness greater than or equal to 0.2 mm and less than equal to 0.3 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a closure member as taught by Dick in view of Gere to have used a sheet material with thickness greater than or equal to 0.2 mm and less than equal to 0.3 mm since it is known in the art that based on the frequency of the applied field, optimizing the thickness of the material to obtain “skin depth” is well known in the art of EMF (Col.2 line 66-73, Gere). 
Regarding claim 9, Dick in view of Gere teaches the method of claim 1, modified Dick teaches wherein: - the first member comprises a first top wall (top wall of 13, Gere), and wherein 
Regarding claim 12, Dick in view of Gere teaches the method of claim 1, wherein the first member is made of aluminum ([0005], Dick) (Col.1 line 67-68, Gere).  
Regarding claim 13, Dick in view of Gere teaches the method of claim 1. Dick further discloses as a non-limiting example, the sheet material thickness is 0.009” -0.030” thick [0070-0076] for imparting EMF features.
Modified Dick fails to specifically disclose wherein: the first member is made of sheet material with thickness greater than or equal to 0.21 millimeters (mm) and less than or equal to 0.25 mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a closure member as taught by Dick in view of Gere to have used a sheet material with thickness greater than or equal to 0.21 millimeters (mm) and less than or equal to 0.25 mm since it is known in the art that based on the frequency of the applied field, optimizing the thickness of the material to obtain “skin depth” is well known in the art of EMF (Col.2 line 66-73, Gere). 
Regarding claim 14, Dick in view of Gere teaches the method of claim 1. Dick further discloses as a non-limiting example, the sheet material thickness is 0.009” -0.030” thick [0070-0076] for imparting EMF features.
Modified Dick fails to specifically disclose wherein: the first member is made of sheet material with thickness of 0.23 millimeters (mm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a closure member as 
Regarding claim 15, Dick in view of Gere teaches the method of claim 1, wherein the applying of the magnetic field on the member comprises applying a pulsed magnetic field ([0030], [0056], Dick) on the member.  
Regarding claim 16, Dick in view of Gere teaches the method of claim 15. 
Although a pulse width is a characteristic that is inherent to the pulsed magnetic field, modified Dick fails to specifically disclose the pulsed magnetic field has a pulse width of 10 microseconds ("ps").  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a closure member as taught by Dick in view of Gere to have used the pulsed magnetic field with a pulse width of 10 microseconds ("ps") since it has been held that where, as here, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Dick in view of Gere teaches the method of claim 15. 
Although a frequency is a characteristic that is inherent to the pulsed magnetic field ([0035-0037], Dick), modified Dick fails to specifically disclose the pulsed magnetic field has a cycle of 1 pulse per 5 seconds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a closure member as .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dick (US 20190001390) in view of Gere (US 3581456) as applied to claim 1 above, and further in view of Boyd (NPL: No. 2576 Screw Caps for Wine).
Regarding claim 5, Dick in view of Gere teaches the method of claim 1.
Modified Dick fails to teach wherein:  - in a circumferential portion of the first tubular sleeve, circumferentially spaced first portions and circumferentially spaced second portions adjacent to said first portions are defined such that the first portions and the second portions are arranged circumferentially in alternate arrangement, wherein third portions are defined as portions longitudinally adjacent to the first portions, wherein when the magnetic field is applied, the first portions are deformed such that the first portions separate from the third portions and the second portions are underformed, wherein the second portions form frangible portions connecting an upper part of the first tubular sleeve (with a lower part of the first tubular sleeve, wherein the frangible portions are configured to break upon moving the upper part away from the lower part along the longitudinal direction.  
Boyd teaches a metal screw caps (shown below) for wine wherein:  - in a circumferential portion of a first tubular sleeve (cap has a tubular sleeve i.e. side wall of the cap), circumferentially spaced first portions (shown below) and circumferentially spaced second portions (shown below) adjacent to said first portions are defined such that the first portions and the second portions are arranged circumferentially in alternate arrangement (see below), - third 

    PNG
    media_image1.png
    800
    1050
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Dick in view of Gere to have frangible portions and corresponding structures as described above as taught by Boyd in order to provide a seal for the cap in order to provide a sign that the cap has been opened previously.
.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
In pg. 10-11 of the argument, applicant argues that Dick fails to disclose the newly added feature of “providing a support member (64 i.e. die) comprising a male element (64 is male element fitted inside the bottleneck) having a central seat (64 has opening in the center) and an outer support surface (see Fig. 24: outer surface), the support member comprising a stem (14) placed inside the central seat of the male element; 
removing the stem (14) from the central seat of the male element; and after the stem has been removed from the central seat, collapsing the male element and extracting the collapsed male element from the formed closure member (examiner notes that this is inherent. See Fig. 22-24: if 14 is not removed and 64 is not collapsed, the bottleneck would be damaged while removing the parts after forming the thread), wherein the formed bottleneck is configured to be fitted with a closure member ([0055], [0067] secure the closure i.e. cap).” 
Applicant also cites [0114] of Dick that the segmented die is removed from the inside of the workpiece via a puller device and that the extraction is different. 
Examiner respectfully disagrees. First of all, the newly added limitation is not supported in the originally filed specification therefore rejected under 112(a) new matter rejection. puller device)(and its connected assemblies). Otherwise, the thread formed on the inside of the wall of the bottleneck and the dies 64 would interfere during the pullout and cause substantial deformation and even damage the part to lose its functional capabilities (lock using threads).

    PNG
    media_image2.png
    616
    881
    media_image2.png
    Greyscale

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799